Citation Nr: 0509406	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claim of entitlement to 
service connection for hepatitis C.  


FINDINGS OF FACT

The hepatitis C is not of service origin or related to any 
incident in service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in nor aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a VCAA letter dated April 
2002, a June 2003 statement of the case, and a supplemental 
statement of the case dated October 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a VA examination in October 
2002.  



The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran contends that his current diagnosis of Hepatitis 
C is related to service.  Specifically, the veteran indicates 
that he believes his current diagnosis of Hepatitis C is 
related to either being exposed to blood via a mass 
inoculation ("air gun"), a needle stick injury, or due to 
numerous sexual partners during service.  The relevant 
evidence of record includes the reports of VA outpatient 
treatment, and a VA examination.

The veteran's service medical records are missing from the 
veteran's claims file.  Numerous attempts were made to obtain 
these, which were unsuccessful.  The veteran himself has 
noted that he was not treated in service for hepatitis, any 
sexually transmitted disease, nor did he receive a blood 
transfusion.  It is conceded as he maintains that he was 
exposed to needles as a result of immunizations by air gun.  

Numerous VA outpatient treatment records, dated January 1999 
to October 2002 are of record.  While these records show a 
diagnosis of Hepatitis C, which was confirmed by an April 
2002 liver biopsy, they show very little treatment for 
Hepatitis C, and show only the veteran's diagnosis of 
Hepatitis C, and treatment for other conditions not at issue 
in the present case.

The veteran received a VA examination in October 2002.  At 
that time, the examiner indicated that he reviewed the 
veteran's claims file, which would have included his service 
medical records.  It was reported that the veteran was first 
diagnosed with Hepatitis C in 1997.  The examiner noted that 
the veteran currently takes no medication for this diagnosis 
except for vitamins.  The veteran at that time indicated that 
he used cocaine beginning in 1994, but the examiner noted an 
August 2001 outpatient treatment record which indicated that 
the veteran reported using cocaine for 21 years.  He claimed 
he smoked and snorted it.  The examiner also noted that while 
the veteran claimed to have never used intravenous drugs, the 
examiner found one instance in the veteran's chart in which 
he indicated he did use drugs intravenously.  He has had no 
blood transfusions and indicated that he was exposed to no 
other people's blood.  He has always used his own toothbrush 
and razor.  He has had four or five sexual partners over the 
years.  He has no tattoos, but had his ears pierced in high 
school.

He served in Germany from 1982 to 1986.  He stated he had 
immunizations.  He has never been jaundiced.  Weight was 
stable.  Appetite was good.  The veteran reported that he 
felt good and was employed at a local hospital as a nurse's 
aide.  He had no history of severe injuries or sutures.

Upon examination, the veteran was clear and cooperative.  He 
was not jaundiced in the eyes.  Mucous membranes looked 
alright.  The throat was negative.  The neck was negative for 
nodes.  The chest was clear.  Heart showed normal sinus 
rhythm without murmurs.  Abdomen showed no ascites or scars.  
The liver, spleen, and kidneys were not palpable.  There were 
no masses or tenderness.  The veteran had no edema.  Over the 
antecubital spaces, it looked like there may be multiple 
scars, but they were benign.  Both arms looked about the 
same.  Veins were not typical.

The examiner diagnosed the veteran with hepatitis C, status 
post liver biopsy.  The examiner indicated that it was his 
opinion that, lacking exposure to blood, and being a heavy 
drinker, up to two quarts a day, that the veteran did not get 
Hepatitis C in service.  The examiner also noted that the 
veteran has had four sexual partners.  The examiner indicated 
that there was no obvious exposure to Hepatitis C in the 
service that he could detect.  The examiner noted that the 
veteran had risk factors including crack cocaine use, snorted 
and smoked, and the examination indicated that he also 
suspected intravenous drug use.  The examiner indicated that 
in his opinion, it was not likely that the veteran got 
Hepatitis C in service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The Board notes that the veteran's service medical records 
are missing.  Although efforts have been made by VA to locate 
the veteran's complete service medical records, these efforts 
have been unsuccessful.  The Board realizes in cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of this veteran's claim was 
undertaken with this duty in mind.  The Board points out that 
it appears that the veteran's service medical records were 
with the veteran's claims folder when the original rating 
decision on this issue was created.

Lay statements are competent evidence when describing 
inservice experiences and symptoms.  However, when the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard the veteran has indicated that he believes 
that his Hepatitis C is related to being inoculated with an 
air gun in service.  According to the VA's Veterans Benefits 
Administration, there have been no case reports of Hepatitis 
C being transmitted by an air gun.  VBA Fast Letter 04-13 
(June 29, 2004).  Further, as to the veteran's assertion that 
he may have incurred Hepatitis C as a result of a needle 
stick injury in service, there is no evidence of record that 
the veteran incurred a needle stick injury in service.  
Lastly, as to the veteran's further assertion that his 
Hepatitis C may have resulted from multiple sexual partners, 
the Board notes that the VA examiner in October 2002 clearly 
took the veteran's reported history, including sexual history 
in to account in rendering his opinion.  At that time the 
examiner opined that the veteran's Hepatitis C was not 
related to service.  There is no medical evidence of record 
which contradicts this opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hepatitis C.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
and it must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


